

[logo.jpg]
 
August 6, 2009


Frederick Arnold
[redacted]


Dear Mr. Arnold:


Welcome to Capmark Finance Inc. (“Capmark”), a subsidiary of Capmark Financial
Group Inc. (“CFGI” and, together with its subsidiaries, the “Company”).  This
letter will confirm our offer of employment to you for the full-time position of
Executive Vice President and Chief Financial Officer of CFGI with an annual
starting salary of $750,000.00.  You will report to Jay Levine, the Chief
Executive Officer, of the Company, who will be your immediate supervisor (or, in
the event Jay Levine should no longer be the Chief Executive Officer, you will
report to the then current Chief Executive Officer of the Company).  You will
perform your duties to the Company at the Company’s corporate offices in
Horsham, Pennsylvania or at the Company’s offices in New York, New York.  In no
event will you be required to change your current residence in connection with
your duties hereunder.


In addition to your salary, you will receive a signing bonus of $500,000.00 less
applicable taxes (referred to herein as the “Signing Bonus”) on the first pay
period as soon as practicable after your first day of employment with Capmark,
which is expected to be August 6, 2009 (the “Start Date”).


If you voluntarily resign other than for Good Reason or are terminated with
Cause during the first six months following your Start Date, you agree to
reimburse the Company one-half of the Signing Bonus ($250,000.00), and you
further agree that the Company may offset such amount against any amounts due
and owing to you. The terms “Good Reason” and “Cause” are defined at the end of
this letter and are used solely for the purposes of this offer letter; in no
event shall such definitions be deemed to apply to any other agreements that you
may enter into with the Company.


You will participate in the Company’s annual discretionary bonus program
beginning with the 2009 plan year.  Please note that you must be a Company
employee in good standing at the time of any bonus payout for the plan year to
receive such payout.  For the 2009 Plan year, you will be eligible to receive a
minimum target bonus of $250,000.00 less applicable taxes and withholdings at
the time annual bonuses are normally paid out, subject to your satisfactory
contribution to the activities of Capmark.  The decision as to whether you will
receive a bonus and the amount of such bonus will be determined in Jay Levine’s
(or the then Chief Executive Officer’s) discretion. Although the bonus for the
2009 Plan year is not guaranteed, it is understood and contemplated that you
will receive a bonus if your performance as a Company employee meets the
standards generally expected of a chief financial officer of a comparable
entity.  Any bonus for subsequent plan years will be completely
discretionary.  Please note that a discretionary bonus is not guaranteed;
rather, it is dependent upon your performance, the Company’s performance and
other factors in the sole discretion of the Company.


Please be advised that, in accordance with Company policy, your performance may
be reviewed after your initial three months of employment.


Company policy for time off is reflected in PTO (paid time off) days.  You will
accrue 1.67 days (20 days annually) per month beginning the first of the month
of your first full month worked.  These days are to be used for vacation or any
personal time you may need.
 

--------------------------------------------------------------------------------


 
You will be offered the same benefits offered to full-time executive committee
employees of Capmark, which includes severance under the terms of our Severance
Pay Plan that is equivalent to your annual base pay subject to the limitation of
Section 409A of the Internal Revenue Code of 1986, but in no event to exceed
$500,000.00 if you terminate and are eligible for severance during the first
twelve months of your employment.  If you so elect, medical and dental coverage
shall be provided by the Company for you and your eligible dependents.  The
Company will also make available term life coverage on the same terms as such
coverage is currently made available to other full-time executive committee
employees of Capmark.  Such insurance coverage will become effective the first
day of the month after your first full month worked, and you must enroll within
30 days of your Start Date.  You may also purchase additional term life
insurance for you and your family contingent upon our insurance carrier’s
approval.  You may participate in the Company’s 401(k) Plan beginning after the
first of the month after your first full month worked.


The Company recognizes that you currently reside in Larchmont, New York, and
that you do not intend to relocate your residence in order to assume the
responsibilities set forth in this letter offer.  The Company will reimburse you
for all reasonable and necessary business expenses incurred by you in the
conduct of your duties hereunder in accordance with the Company’s policies with
respect thereto, as in effect from time to time, including, without limitation,
reasonable expenses for business travel, lodging, meals away from home and
transportation to the Company’s offices other than the New York City office (and
from the Company’s offices to your home) related to the discharge of your
official duties hereunder. The Company also agrees that it will reimburse your
reasonable legal fees and expenses incurred in connection with the review and
negotiation of this Letter Agreement.


During your employment with the Company and thereafter, the Company will
indemnify you and your heirs and legal representatives, to the extent
applicable, to the maximum extent provided under the Company’s charter and
by-laws.  During your employment with the Company and thereafter, the Company
will also insure you under a policy of directors and officers’ liability
insurance during your employment and thereafter to the same extent as provided
to other senior officers of the Company.


Please be advised that we routinely conduct a background investigation on all
employees. In addition, all employees are required to comply with the policies
and procedures of the Company, including but not limited to our Conflict of
Interest policy.   As such, your initial and continued employment is contingent
upon your providing a completed copy of the enclosed Conflict of Interest
questionnaire prior to the expiration date designated in this letter, a
satisfactory report regarding your background and your continuing compliance
with the Company’s policies and procedures.


The Immigration Reform and Control Act of 1986 requires employers to verify both
the identity of all employees who work in the United States and the applicable
authorization for them to do so.  A list of documents accepted by the
Immigration and Naturalization Service for this purpose is enclosed for your
information.  You must bring one original document from List A or one original
from both List B and List C on your first day of employment.  These documents
will be copied for your file and the original(s) returned to you.
 
This offer letter is intended to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986.  To the extent that any provision of this
offer letter contravenes Section 409A or any regulations or Treasury guidance
promulgated thereunder, the parties will negotiate in good faith to reform this
offer letter or any provision hereof to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.  Notwithstanding any provision in
this offer letter to the contrary, any payment otherwise required to be made
hereunder to you at any date as a result of the termination of your employment
(other than any payment made in reliance upon Treas. Reg. Section 1.409A-1(b)(9)
(Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term
Deferrals)) shall be delayed for such period of time as may be necessary to meet
the requirements of Section 409A(a)(2)(B)(i) of the Code.  On the date that is
six months and one day following the date on which your employment is
terminated, there shall be paid to you, in a single cash lump sum, an amount
equal to the aggregate amount of all payments delayed (if any) pursuant to the
preceding sentence.
 
2

--------------------------------------------------------------------------------


 
We are looking forward to having you join the Company.  Please feel free to
contact me if you have any questions concerning this offer of employment.  I can
be reached at [redacted].


Sincerely,


/s/ Linda Pickles                                           




Linda Pickles
Executive Vice President &
Chief Administrative Officer


Your employment is “at will”; it is for no set term and may be terminated at any
time for any reason or for no reason, with or without cause, by either you or
the Company.  Similarly, the Company understands that you may terminate your
employment for any reason at any time, and that you have not made any
representation or commitment not set forth in this offer letter relating to your
employment or otherwise. This offer letter contains the entire agreement of the
parties with respect to the subject matter hereof and merges, supersedes and
replaces all prior negotiations, agreements and understandings, if any.  No
promises or representations with respect to compensation are enforceable unless
set forth in this letter or a subsequent written agreement between you and the
Company.  You hereby represent to the Company that the execution and delivery of
this offer letter by you and the performance by you of your duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which you are a party of
otherwise bound.
 
 




If you agree to the above terms, please sign below and return both pages of the
offer letter along with the Investigative Consumer Report Disclosure Notice and
Authorization and Conflict of Interest forms found within the enclosed folder.
All documents can be faxed to (215) 328-0442, prior to the expiration date
designated in this letter.  All other forms should be returned to your regional
HR Manager, Lori Wertman, on first day of employment with Capmark.




This offer will automatically expire at the close of business on Friday, August
7, 2009 without further action if it is not accepted by you in writing and
received by the Company prior to such time.
 
3

--------------------------------------------------------------------------------


 

/s/ Frederick Arnold    Accepted: Frederick Arnold   Date: August 6, 2009





cc:
Jay Levine, CEO

           
Joanna Gerhardt, Recruitment Manager

 
 
Definitions
 
 “Cause” shall exist if the Board reasonably determines that any one or more of
the following events has occurred while employed by the Company:  (i) the
executive’s willful and continued failure (except where due to a physical or
mental incapacity) to substantially perform his material duties with respect to
the Company which continues beyond ten (10) days after a written demand for
substantial performance is delivered to the executive by the Company (such
ten-day period, the “Cure Period”); (ii) any gross misconduct of the executive
that causes material and demonstrable injury, monetarily or otherwise, to the
Company; (iii) conviction of, or plea of guilty or nolo contendere to, the
commission of (x) a felony by the executive or (y) any misdemeanor involving
theft, fraud, misappropriation or moral turpitude (other than in connection with
any traffic violations); (iv) executive’s disqualification or bar by any
governmental or self-regulatory authority from serving in his position with the
Company or executive’s loss of any governmental or self-regulatory license that
is reasonably necessary for executive to perform his material duties with
respect to the Company, in any such case, as a result of misconduct by the
executive; (v) executive’s willful obstruction of, or willful failure to
cooperate with (except where due to a physical or metal incapacity), any
investigation authorized by the Board; provided that exercise by the executive
of his constitutional rights under the Fifth Amendment of the United States
Constitution in the event of any criminal investigation of executive shall not
be treated as obstruction of or failure to cooperate with any such
investigation; or (vi) executive’s material breach of the Company’s written code
of conduct and business ethics, which breach is customarily punishable by
termination of employment by the Company.
 


“Good Reason” shall mean, without your consent, (i) the material reduction of
your annual rate of base salary, (ii) a material diminution in your employment
duties or responsibilities, in each case, following a reasonable period by the
Company to cure such event following receipt of written notice by you indicating
the event giving rise to Good Reason, or (iii) relocation of your principal
workplaces (i.e., corporate offices in Horsham, Pennsylvania and Company offices
in New York, New York) to a location or locations more than 50 miles further
from Larchmont, New York.  
 
4

--------------------------------------------------------------------------------


 